Citation Nr: 9927336	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  95-21 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and Paulette L.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty in the Army from October 
1948 to April 1955. He was a master sergeant at discharge in 
April 1955.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1994 rating decision by the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).   A notice of disagreement was 
received in June 1994.  A supplemental statement of the case 
addressing this issue was sent to the veteran in July 1994.  
A substantive appeal was received in September 1994.  

In a June 1997 decision, in pertinent part, the Board denied 
the veteran's claim for service connection for PTSD.  
Thereafter, the veteran appealed, in pertinent part, this 
issue to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court").  In 
March 1999, the Court vacated the portion of the Board's June 
1997 decision with regard to the denial of service connection 
for PTSD and remanded this issue to the Board for further 
proceedings consistent with the Court's opinion.  Judgment 
was entered in April 1999.  


REMAND

In the Court's March 1999 decision, the Court indicated that 
an attempt should be made to obtain the veteran's service 
unit records and to determine if the veteran's unit engaged 
in combat and whether the veteran engaged in combat.  The 
Court also stated that the veteran should be provided an 
opportunity to submit additional evidence regarding his 
alleged combat experiences in Korea.  As such, the Board 
notes that further action must be initially accomplished by 
the RO.  However, the Board will initially review the history 
of the veteran's claim in order to ensure that all necessary 
action is undertaken.  

In a letter dated in May 1993 the veteran stated that his 
PTSD was the result of his combat experiences.  In a hearing 
before personnel at the RO in February 1994, the veteran 
testified that he injured his ankle in basic training and he 
was going to be discharged as a result of this injury, but he 
was approached by a civilian and an officer who stated that 
if he wanted to stay in the service, he would have to do some 
things that the veteran did not consider "normal."  
However, he related that since he did not want to leave the 
service, he agreed to perform these acts and he was sent to 
Guam to perform surveillance on a lieutenant and a civilian 
woman.  Then, he testified, he returned to Fort Eustis, 
Virginia to perform surveillance on a corporal who "[T]hey 
claimed" lightning struck but he "knew different."  He 
testified, further, that then he went to Korea and went to an 
island where there were POWs and he was told to go to the 
back gate where somebody might try to escape and he should 
kill the person and he did kill somebody.  He went on in his 
testimony that then "they" sent a plane to pick him off the 
island and he was taken to the 223rd Infantry Regimen, and 
"they" had him going out alone, on patrol at night, 
"getting prisoners" and he brought back about three.  He 
testified that after the prisoner was interrogated "they'd 
ask me to get rid of him, and I'd get rid of him."  One 
night he went out and "come up on five of them," and he 
shot them all, he testified.  Then, he continued in his 
testimony, "they" wanted him to learn how to fly a plane 
and he was taught how to fly the plane, but not how to land 
it, so he would bail out and be picked up by the Coast Guard 
and/or Navy.  Once he took off, the veteran related that he 
looked back in the plane and there were five bound people 
there.  He related that he bailed out of the plane, which 
thereafter crashed.  He indicated that he was picked up.  He 
testified that he did not mingle in service and was more or 
less by himself and did not do formations.  He thought it was 
probably an intelligence group which gave him orders in 
service and for which he was working, but he did not know 
anyone's name who gave him these orders, he related.  He was 
told not to tell anyone, or be close to anyone or associate 
with anyone, he stated.  The veteran at a September 1994 
hearing repeated the claimed incidents that occurred in 
service that he had related in the February 1994 hearing.

A letter was received from the veteran in November 1994 which 
began "[m]emories of his military actions."  In that 
letter, the veteran indicated that he was assigned to a 
front-line combat unit for ten months to a year laying 
communications lines and single-handedly performing 
reconnaissance patrols along the 38th parallel.  He was 
assigned his own bunker and was alone most of the time.

In a letter to President William J. Clinton dated in May 
1993, the veteran stated that he was recruited by the Central 
Intelligence Agency (CIA) during basic training in 1948 and 
performed "work" for CIA until his discharge in 1955.  A 
"civilian" told the veteran at his discharge that there was 
no record of his service to the CIA.

In a letter received in June 1995 the veteran stated that the 
received the Combat Infantry Badge and the Korean Service 
Medal with three bronze stars.

The Board notes that a DA Form 20 received in October 1993 
indicates that the veteran's military occupational 
specialties were rigger, tractor and scraper operator, 
construction foreman and combined construction specialist.  
This form also places the veteran in Korea from August 30, 
1952, to October 24, 1953, only.  It indicates that the 
veteran was assigned to Headquarters Company, 223rd Infantry 
Regiment.  The form notes that the veteran was awarded the 
Korean Service Medal with three Bronze Service Stars and the 
United Nations Service Medal.  Although the veteran claims to 
have received the CIB, this form does not list a CIB or any 
other combat award.  

During the course of the veteran's appeal, the regulation 
governing service connection for PTSD was amended, 38 C.F.R. 
§ 3.304(f), in accordance with the Court's decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997).  The effective date of the 
changes in the regulation was March 7, 1997.  The Board notes 
that the Court has held that where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply unless Congress provided otherwise or permitted the 
Secretary to provide otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  As such, the 
veteran's claim must be considered under the regulation in 
effect prior to March 7, 1997 as well as the regulation in 
effect as of March 7, 1997.  

The veteran contends that he is entitled to service 
connection for PTSD since he was exposed to stressors during 
service which resulted in his development of PTSD.  Upon 
reviewing the veteran's contentions, the Board notes that it 
appears that the veteran alleges both combat and non-combat 
stressors.  

A review of the records reflects that the veteran has been 
diagnosed as having PTSD.  In a private progress note dated 
in January 1993, Edwin W. Hoeper, M.D., diagnosed the veteran 
with prolonged PTSD; however, it is unclear what stressor 
resulted in PTSD.  A psychiatric examination report of Khaja 
M. Ahsanuddin, M.D., dated in January 1993 is of record.  The 
veteran reported to the physician that he performed horrible 
acts in service to include shooting some POWs in cold blood 
and deliberately crashing a plane to kill five POWs.  A 
diagnosis of PTSD was rendered, but it appears that the 
physician based the diagnosis of PTSD on noncombat related 
post-service stressors.  A private mental health record from 
the Foothills Area Program dated in January 1994 is of 
record.  The veteran stated that he served in Korea about the 
whole time of the Conflict and was wounded and captured 
during that time.  The social worker arrived at a provisional 
diagnosis of PTSD.  A VA examination was conducted in April 
1994.  The veteran reported murdering people in service and 
indicated that he was probably ordered by the CIA.  The 
veteran was diagnosed as having dysthymia, primary type, late 
onset moderate; anxiety disorder, not otherwise specified, 
moderate; and alcohol dependence, moderate, by history.  An 
examination dated in July 1994 from D. Scott Cutting, Ph.D., 
is of record.  The veteran claimed to have killed POWs after 
interrogation and when they attempted to escape.  He claimed 
to have parachuted from an airplane leaving five POWs to die 
in the ensuing crash.  Diagnoses of depression and PTSD were 
rendered.  A VA consultation sheet dated in August 1994 is of 
record.  The veteran related the POW incident and the plane 
crash.  PTSD was diagnosed.  VA treatment records dated in 
1994 and 1995 note similar recollections of his service 
during the Korean Conflict.  PTSD was diagnosed.  A 
psychiatric evaluation dated in January 1995 from Robert J. 
Sena, M.D., is of record.  The veteran reported the same 
recollections as discussed above.  He also stated that he 
worked for Army Intelligence on special assignments.  
Diagnoses of chronic PTSD and a single episode of major 
depression were rendered.  

Applicable law provides service connection will be granted if 
it is shown a particular disease or injury resulting in 
disability was incurred or aggravated during active duty.  38 
U.S.C.A. §§ 1110, 1131.  In addition, in adjudicating a claim 
for PTSD, the applicable VA regulation states that service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence between 
current symptomatology and the claimed inservice stressor.  
38 C.F.R. § 3.304(f).  In the case of Cohen, 10 Vet. App. 128 
(1997), the Court issued directives to be followed in cases 
where the issue is service connection for PTSD.  In sum, in 
the Cohen case, the Court confirmed that the evidence must 
show that the veteran has a clear diagnosis of PTSD, that the 
veteran was exposed to a stressor(s) during service (which 
may be combat or non-combat service), and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  

In the Cohen case, the Court provided distinctions between 
non-combat and combat service.  In cases of non-combat 
service, the Court indicated that 38 U.S.C.A. § 1154(b) is 
not applied.  If the veteran did not serve in combat and his 
stressor is therefore, not combat-related, the Court 
indicated that the veteran's own lay testimony is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence.  The 
Cohen case indicated that credible supporting evidence 
includes lay/comrade statements as well as service department 
verification.  If the veteran engaged in combat during 
service, his claim must be considered under the reduced 
evidentiary threshold pursuant to 38 U.S.C.A. § 1154(b) for 
combat veterans.  In the Cohen case, the Court stated that 
38 C.F.R. § 3.304(f) and VA manual provisions are deficient 
in that they do not reflect the relaxed requirements of 
38 U.S.C.A. § 1154(b).  Under 38 U.S.C.A. § 1154(b), the 
combat veteran's testimony alone is enough to establish the 
occurrence of a stressor unless it is inconsistent with the 
circumstances, conditions, or hardships of service or unless 
the Board finds that, by clear and convincing evidence, a 
particular stressful event did not occur.  The Court stated 
that where the veteran had combat and stressor(s) is related 
to combat, the veteran's lay testimony must be accepted as 
conclusive.  

In this case, as indicated, the veteran alleges both combat 
and non-combat stressors.  With regard to his combat 
stressors, the Board observes that a determination must be 
made as to whether the veteran served in combat and as to 
whether any of the alleged stressors factually occurred.  The 
Board notes that the RO has not verified that the veteran or 
his unit had combat service.  In light of the veteran's 
contentions, the Board finds that the RO should determine 
whether or not the veteran's unit and the veteran served in 
combat.  In addition, his complete service administrative and 
personnel records should be obtained.  Specifically, the RO 
should request from the appropriate service department source 
copies of the veteran's complete service 
personnel/administrative file, duty assignments etc., to 
include his service unit records.  In addition, the RO should 
contact the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR), formerly known as the U.S. Army & Joint 
Services Environmental Support Group (ESG) for verification 
of whether the veteran served during combat.  

With regard to his non-combat stressors, the RO should 
provide the veteran an opportunity to corroborate his 
allegations with credible supporting evidence such as 
lay/comrade statements and/or service department 
verification.  

As noted above, the veteran has been diagnosed as having 
PTSD.  In the Cohen case, the Court noted that under 38 
C.F.R. § 3.304(f), a current medical diagnosis of PTSD must 
be an "unequivocal" one.  The Court further explained that 
a PTSD diagnosis by a mental health professional must be 
presumed to have been made in accordance with Diagnostic and 
Statistical Manual of Mental Disorders (DSM) criteria.  In 
other words, a diagnosis of PTSD by a mental health examiner 
will be presumed to be in accordance with DSM criteria as to 
adequacy of symptomatology and sufficiency of stressor.  In 
discussing the sufficiency of a stressor to support a 
diagnosis of PTSD, the Court pointed out that under the DSM-
III-R a psychologically traumatic event(s) must be shown to 
have had the potential of evoking significant symptoms of 
distress in almost everyone.  However, the Court further 
noted that under DSM -IV a subjective test had been adopted.  
Specifically, in order for a stressor to sufficiently support 
a diagnosis of PTSD: (1) a person must have been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others; and (2) the person's 
response involved intense fear, helplessness, or horror.  The 
Court explained that DSM-IV's "stressor sufficiency" 
requirements involved medical questions requiring examination 
and assessment by a mental-health professional.  

The Board notes that the veteran's stressors must be 
factually verified in order for there to be a valid diagnosis 
of PTSD based on any of the alleged stressors.  That is, if a 
stressor did not factually occur, then a diagnosis based upon 
that stressor would not be valid.  As such, once the RO has 
attempted to verify the veteran's alleged stressors as 
indicated above, the veteran should be afforded a VA 
psychiatric examination by a psychiatrist who has been 
afforded all of the aforementioned information and records as 
well as the criteria of DSM III and DSM IV.  In regard to 
PTSD, the RO must specify for the examiner the stressor or 
stressors that it has determined are established by the 
record and the examiner must be instructed that only those 
events may be considered for the purpose of determining 
whether exposure to a stressor in service has resulted in 
current psychiatric symptoms and whether the diagnostic 
criteria to support the diagnosis of PTSD have been 
satisfied.  The examiner should integrate any previous 
psychiatric findings and diagnoses with current findings to 
obtain a true picture of the nature of the veteran's 
psychiatric status.  If a diagnosis of PTSD is deemed 
appropriate, the examiner should comment upon the link 
between the current symptomatology and one or more of the 
inservice stressors, if any, found to be established by the 
RO.  The report of examination should include the complete 
rationale for all opinions expressed. The criteria for PTSD 
contained in both DSM-IIIR and DSM-IV must be utilized by the 
examiner in determining whether the veteran has PTSD as a 
result of the inservice stressors provided by the RO.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should request from the 
appropriate service department source 
copies of the veteran's complete service 
personnel/administrative file, duty 
assignments etc., to include his service 
unit records as well as all available 
service medical records.  

2.  The RO should contact the USASCRUR, 
7798 Cissna Road, Springfield, Virginia 
22160, for verification of whether the 
veteran served during combat.  The 
USASCRUR should also verify whether the 
veteran: (1) was sent to Guam to perform 
surveillance on a lieutenant and a 
civilian woman; (2) returned to Fort 
Eustis, Virginia to perform surveillance 
on a corporal who "[T]hey claimed" 
lightning struck but he "knew 
different;" (3) was recruited by the 
CIA; (4) went to Korea and went to an 
island where there were POWs and he was 
told to go to the back gate where 
somebody might try to escape and he 
should kill the person and he did kill 
somebody; (5) was picked up off the 
island and he was taken to the 223rd 
Infantry Regimen where he went on patrol 
at night, alone, to "get prisoners" and 
he brought back about three; (6) killed 
those three prisoners; (7) later shot 
five prisoners; (8) flew another plane, 
bailed out of the plane, the plane 
crashed killing prisoners; (9) was picked 
up by the Coast Guard and/or Navy after 
bailing out of the plane; (10) was 
assigned to a front-line combat unit for 
ten months to a year laying 
communications lines and single-handedly 
performing reconnaissance patrols along 
the 38th parallel; (11) was awarded the 
Combat Infantry Badge and the Korean 
Service Medal with three bronze stars; 
(12) was wounded and captured during 
service; (13) engaged in combat.  

3.  The RO should contact the veteran and 
inform him that he may submit lay/comrade 
statements or other evidence which 
support his report of the alleged 
stressors.  

4.  The RO should obtain all VA medical 
records of the veteran, which are not 
currently in the claims file.  These 
records should be associated with the 
claims file.  

5.  With the additional information 
obtained and the evidence currently of 
record, the RO should review the file and 
prepare a summary of the stressors 
experienced by the veteran, making a 
specific determination whether the 
evidence supports such stressors that are 
alleged.  In addition, the RO should 
specifically determine if veteran's unit 
and the veteran served in combat.  The RO 
should, for each claimed stressor which 
is not verified, make a finding whether 
the veteran's claim regarding the 
stressor is credible.

6.  When all of the development as noted 
above has been completed and, if any 
stressor is established by the RO, the RO 
should afford the veteran a VA 
psychiatric examination by a psychiatrist 
who has been afforded all of the 
aforementioned information and records as 
well as the criteria of DSM III and DSM 
IV and all of the records to include all 
of the records added to the claims file 
pursuant to this remand.  The RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
such stressor(s) may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in PTSD and whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.   
If a diagnosis of PTSD is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
inservice stressors, if any, found to be 
established by the RO.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
The criteria for PTSD contained in both 
DSM-IIIR and DSM-IV must be utilized by 
the examiner in determining whether the 
veteran has PTSD as a result of the 
inservice stressors provided by the RO.  

7.  The RO should then review the record 
and ensure that all the above actions 
have been completed.  When the RO is 
satisfied that the record is complete and 
the psychiatric examination is adequate, 
the RO should review all of the evidence 
of record and readjudicate the issue of 
entitlement to service connection for 
PTSD under both the old and new versions 
of 38 C.F.R. § 3.304(f) and in light of 
the Cohen case.  If the action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations to 
include the new version of 38 C.F.R. 
§ 3.304(f).  They should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.





		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



